Citation Nr: 0029156	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-09 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUE

Entitlement to service connection for frostbite.  

REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance

ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from December 1948 to June 
1952.  

This matter came to the Board of Veterans' Appeals (Board) 
from a March 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the claim of entitlement to 
service connection for frostbite.  
REMAND

Initially, the Board observes that the RO denied this claim 
on the basis that it was not well grounded.  The statutory 
requirement that a veteran submit a well grounded claim, 
however, was repealed by legislation passed by the 106th 
Congress and signed into law by the President in the fall of 
2000.  Hence, due process requires that this claim be 
readjudicated on the merits.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

In looking at the merits the Board notes that the veteran 
claims that he was exposed to extremely cold weather while 
serving at the Chosin Reservoir during the Korean War.  In 
support he has submitted an article regarding those that 
participated in that campaign and suffered from frostbite.  
The Board notes, however, that the record does not currently 
show that the appellant actually served at the "Frozen 
Chosin."

In this respect, the veteran served with the United States 
Army on active duty from December 1948 to June 1952.  A 
review of his DD Form 214 reflects the award of a Korean 
Service Medal with 3 bronze campaign stars, a Republic of 
Korea Presidential Unit Citation, and a Commendation Ribbon.  
The records also reflect foreign service of 2 years, 2 months 
and 25 days.  When a request for service medical records was 
made in 1990, the National Personnel Records Center indicated 
that the veteran's service medical records were not on file 
and may have been destroyed in a fire.  Therefore, at this 
point, the veteran's particular unit and location during the 
Chosin Reservoir Campaign, as well as any complaints he may 
have made at the time, are not known.  Here, the application 
of 38 U.S.C.A. § 1154 (West 1991) may be warranted here if 
the veteran served in combat at the Chosin Reservoir.  
Therefore, the Board finds that further development relative 
to the veteran's unit and location during the campaign is in 
order.

Therefore, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he provide a detailed 
statement regarding the unit(s) he was 
assigned to, as well as the times and 
places he was exposed to frostbite 
producing cold during the Korean War.  
The names, dates and places of any event 
must be provided in detail, to include 
any service at or near the Chosin 
Reservoir.  

2.  Once the above action has been 
accomplished, the RO should request the 
assistance of the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR).  The USASCRUR should 
be given all the information provided by 
the veteran in response to this remand, 
as well as any available service records.  
USASCRUR should then be requested to 
verify whether any unit identified by the 
veteran, to include the Clearing Company, 
7th Medical Battalion, 7th Infantry 
Division, served at the Chosin Reservoir; 
and if so, whether the appellant was a 
member of the unit at the time of the 
campaign.  This development must be 
accomplished even if the appellant fails 
to respond with additional information, 
and the RO must conduct all follow up 
development suggested by USASCRUR.  All 
development efforts should be carefully 
documented.  If any record specified by 
the veteran cannot be secured that fact 
should be documented in the claims file, 
and the appellant informed in writing.

3.  The RO should then readjudicate the 
claim of entitlement to service 
connection for frostbite on the merits.  
If the determination remains adverse to 
the veteran, he and his representative 
must be provided a supplemental 
statement of the case that includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


